MEMORANDUM *
Ruman argues that, though she filed for asylum more than a year after April 1, 1997, she is nonetheless eligible for asylum because of “changed circumstances.” See 8 U.S.C. § 1158(a)(2)(B), (D); 8 C.F.R. § 208.4(a)(2)(h). But she did not raise the timeliness issue in her notice of appeal to the Board of Immigration Appeals (BIA), nor did she file a timely brief with the BIA. See A.R. 12, 30. Therefore, she did not “exhaust all administrative remedies available to her as of right,” and so we lack jurisdiction to review the immigration judge’s (IJ) denial of her asylum claim. See 8 U.S.C. § 1252(d)(1).
To be eligible for withholding of deportation, Ruman must show a “clear probability” of persecution; that is, she must establish that she would more likely than not be persecuted on account of a protected ground if she were to return to Jordan. See INS v. Stevie, 467 U.S. 407, 429 — 30, 104 S.Ct. 2489, 81 L.Ed.2d 321 (1984); Hoxha v. Ashcroft, 319 F.3d 1179, *6421185 (9th Cir.2003). Ruman concedes that the routine harassment and name-calling she experienced in Jordan do not rise to the level of persecution. She contends, though, that the threats by members of the Muslim Brotherhood that she “should pay a price” and “should be taught a lesson” — in a context where some women who did not wear the hijab had acid thrown on them or were cut with blades — establish the requisite probability of future persecution.
While these threats may support a well-founded fear of persecution, the bar for withholding of deportation is considerably higher. The treatment of Jordanian women who do not wear the hijab can take various forms, from the verbal harassment that Ruman says she suffered to the physical mutilation she says she saw other women suffer. Generalized statements to the effect that Ruman “should pay a price” and “should be taught a lesson” may refer to any treatment within that range, and Ruman does not show that the threats in her case support a 50% probability of actual physical harm. The IJ found as much and, because we cannot say that no reasonable factfinder could agree with him, we must affirm his factual findings. See 8 U.S.C. § 1252(b)(4)(B).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.